Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered March 6, 1996, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of defendant’s omnibus motion which was to suppress physical evidence and statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
We disagree with the defendant that the hearing court’s determination to deny suppression was erroneous. It is well settled that credibility is a matter to be determined by the trier of the facts (People v Malizia, 62 NY2d 755, 757; People v Garafolo, 44 AD2d 86, 88). The court’s determination ultimately turned on the credibility of the observing officer and the reasonableness of his testimony. We find no basis to disturb the hearing court’s rulings (People v Prochilo, 41 NY2d 759; People v Murreld, 185 AD2d 826). Ritter, J. P., Friedmann, Krausman and McGinity, JJ., concur.